This prosecution was begun upon an affidavit and complaint made by one G. W. Murrah before the clerk of the circuit court of Chilton county. The warrant of arrest was made returnable direct to the circuit court. The offense charged was the violation of the prohibition laws, a misdemeanor. This character of procedure is provided by local statute applying to Chilton county only. Local Acts 1923, p. 64. The judgment entry recites that upon arraignment the accused entered a plea of guilty as therein charged. Notwithstanding said plea, he appealed from the judgment of conviction to this court. There is no bill of exceptions; the appeal therefore is upon the record proper. The record is without error.
Judgment affirmed.
Affirmed.